Mr. Justice Negrón Fernández,
concurring.
I concur. However, the ratification under the authority of Correa v. Heirs of Pizá, 64 P.R.R. 938; Elicier v. Heirs of Cautiño, 70 P.R.R. 407 and Rossy v. Martínez, 70 P.R.R. 703, of the rule discussed in said decisions to the effect that the voluntary action of the father contemplated by § 2 of Act No. 229 of May 12, 1942, thereafter amended by Act No. 243 of May 12, 1945, requires the recognition by the father in the birth certificate or execution by the latter of a will or other public instrument in which he expressly acknowledges the child, compels me to reiterate here my view against said doctrine, as the same appears in my dissenting opinion in the aforesaid case of Elicier v. Heirs of Cautiño.
I agree with the opinion of the Court notwithstanding that it heeds the said rule, inasmuch as the result of the instant case does not hinge on the application of said rule to the factual situation involved herein. The voluntary acts *659of acknowledgment on which the cause of action exercised in this action is predicated, appear from documents which raised no conflict save the limited effect of said recognitions. And on this point, as well as on all other points not related therewith, I agree with the opinion of the Court.